In a malpractice action to recover damages for personal injury and loss of services, defendants appeal from a judgment of the Supreme Court, Kings County, rendered June 25, 1971, upon a jury verdict in favor of plaintiff Joseph Russo for $100,000, and in favor of plaintiff Marie Russo for $25,000, after a trial limited to the issue of damages. Judgment reversed on the facts and a new trial granted limited to the issue of damages, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, plaintiff Joseph Russo shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor to $45,000 and to the entry of an amended judgment in accordance therewith, and plaintiff Marie Russo shall similarly serve and file a written stipulation consenting to reduce the verdict in her favor to $5,000 and to the entry of an amended judgment in accordance therewith, in which event the judgment, as so reduced and amended, is affirmed, without costs. In our opinion, the verdict in favor of plaintiffs was excessive to the extent indicated herein. Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.